Citation Nr: 0830232	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  08-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1957.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  Due to some confusion in the record, a 
word of procedural clarification is needed.

The veteran has been service-connected for anxiety at 10 
percent disabling since 1959.  In 2006, he filed a claim for 
an increased rating.  In a November 2006 VA examination, the 
examiner modified the veteran's diagnosis from generalized 
anxiety neurosis to PTSD.  

Thereafter, he filed a separate claim for PTSD, which was 
adjudicated by the RO as an increased rating for PTSD 
("formerly anxiety") and denied at 10 percent.  In an 
October 2007 clarification letter, he was informed that he 
was, in fact, not service-connected for PTSD and that the 
PTSD claim would be adjudicated as a claim for service 
connection.  He was issued a statement of the case and timely 
appealed.  Thus, the claim for service connection is before 
the Board at this time.

However, at the hearing, the veteran testified that it was 
his intent to file a claim for an increased rating for his 
psychiatric symptomatology, which had been variously 
characterized as anxiety, depression, and most recently as 
PTSD.  Given the procedural posture of the claim, and as 
discussed at the hearing, the Board will deny the claim for 
service connection for PTSD (due to a unverified stressor) 
but finds that his current psychiatric complaints are 
essentially part and parcel of his already service-connected 
anxiety disability. 

As the veteran has raised a claim for an increased rating for 
his service-connected psychiatric disorder, but it has not 
been developed by the RO, it is referred to the RO for 
appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  PTSD has been diagnosed based on in-service stressors.

3.  There is no credible evidence supporting the in-service 
stressor as claimed by the veteran.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of an 
experience in service.  A grant of service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2007).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the claim fails because there is no evidence that 
he engaged in combat with the enemy or has a verifiable in-
service stressor.  

The veteran does not contend, and the evidence does not show, 
that he engaged in combat with the enemy.  The available 
evidence and his statements that he served after the Korean 
War in the United States and Europe.  The service treatment 
records do not show combat-related complaints, treatment, or 
diagnosis.  

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has asserted that he has PTSD based on an 
incident when he accompanied his superior officer to witness 
a warrant officer who had hung himself.  His service 
personnel records and treatment records are silent with 
regard to the reported incident.  

By letter dated in November 2006, the veteran was advised 
that he must provide a two-month specific date range of the 
incident in order for the United States Armed Services Center 
for Unit Records Research (CURR) (now known as the United 
States Army and Joint Services Records Research Center 
(JSRRC)) to conduct meaningful research in order to verify 
the stressor.  

He has reported numerous times in the record that he was 
unsure at to the exact date of the incident in 1956 or 1957.  
See VA Form 21-0781 received in November 2006.  As a result, 
meaningful research could not be conducted.  Thus, none of 
the evidence in the claims files constitutes "credible 
supporting evidence," required by 38 C.F.R. § 3.304(f), to 
verify the stressor.  

In this regard, a November 2006 VA examiner accepted the 
veteran's contentions regarding his uncorroborated service 
experience and diagnosed PTSD.  However, as explained above, 
the weight of the evidence fails to confirm the reported 
incident.  Credible supporting evidence of the occurrence of 
an in-service stressor cannot consist solely of after-the-
fact reports of such stressors by the veteran to a medical 
care provider, even where the provider expresses "no doubts 
as to [the veteran's] honesty in his reports."  See Moreau 
v. Brown 9 Vet. App. 389, 395-96 (1996).

Accordingly, as the preponderance of the evidence does not 
support a finding that the veteran engaged in combat with the 
enemy, and in the absence of evidence to support the 
veteran's in-service stressor, service connection for PTSD is 
denied.  38 C.F.R. § 3.304(f).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the August 2006 
letter provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied all the notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in June 2008.   He testified that he was 
not undergoing VA psychiatric treatment and that it had been 
many years since he received any private psychiatric care, so 
no VA or private treatment records were obtained.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in November 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


